In a matrimonial action in which the parties were divorced by judgment entered May 5, 1999, the plaintiff appeals from a judgment of the Supreme Court, Rockland County (Weiner, J.), entered May 14, 2004, which, upon an order of the same court dated October 30, 2003, granting that branch of the defendant’s motion which was, in effect, for leave to enter a money judgment for arrears in child support, as amended by an order of the same court dated April 28, 2004, awarded the defendant the principal sum of $18,088.48.
Ordered that the judgment is modified, on the law, by deleting the provision thereof awarding the defendant the principal sum of $18,088.48 and substituting therefor a provision awarding the defendant the sum of $17,679.73; as so modified, the judgment is affirmed, without costs or disbursements.
*510The Supreme Court failed to properly credit the plaintiff with an overpayment of $408.75 for expenses relating to the 2002 summer camp expenses for the parties’ son. Accordingly, the judgment should be modified to reflect this credit in the plaintiffs favor.
The plaintiff’s remaining contentions are without merit. Florio, J.P., Krausman, Spolzino and Lifson, JJ., concur.